NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 14-4086
                                       ___________

                                  CAROLE L. SCHEIB,
                                              Appellant

                                             v.

               ATTORNEY JAYME L. BUTCHER; REED SMITH, LLP
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2-14-cv-01247)
                       District Judge: Honorable Mark R. Hornak
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 1, 2015

             Before: CHAGARES, JORDAN and COWEN, Circuit Judges

                               (Opinion filed: May 8, 2015)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Carole Scheib appeals the District Court’s order dismissing her

amended complaint under 28 U.S.C. § 1915. We have jurisdiction under 28 U.S.C.

§ 1291 and exercise plenary review over the District Court’s order. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). For the reasons set forth below, we will

affirm the District Court’s judgment.

       In 1978, Mellon Bank issued a mortgage to Scheib for her personal residence. In

1998, Mellon Bank obtained a default judgment in a foreclosure action against Scheib,

and subsequently took possession of the home. Since that time, Scheib has “filed

numerous lawsuits and complaints against [Mellon] in state and federal court, all of

which have been unsuccessful in attempting to collaterally attack the judgment in the

foreclosure action.” Scheib v. Mellon Bank, N.A., Civ. A. No. 2:07-cv-0018, 2007 WL
1704803, at *2 (W.D. Pa. June 13, 2007).

       In some of these lawsuits, Mellon Bank has been represented by Jayme Butcher,

an attorney at Reed Smith LLP. In the case currently before the Court, Scheib has sued

Reed Smith and Butcher under 42 U.S.C. §§ 1983, 1985(3), claiming that they conspired

with other parties to violate Scheib’s civil rights. The District Court dismissed the

complaint for failure to state a claim upon which relief may be granted. Scheib then filed

a timely notice of appeal to this Court. In addition to her briefs, she has filed a motion

seeking to quash the District Court’s opinion.




                                              2
       We agree with the District Court’s disposition of this case. As the District Court

explained, to state a claim under § 1983, a plaintiff “must establish that she was deprived

of a federal constitutional or statutory right by a state actor.” Kach v. Hose, 589 F.3d
626, 646 (3d Cir. 2009) (emphasis added). Contrary to Scheib’s contention, “[a]ttorneys

performing their traditional functions will not be considered state actors solely on the

basis of their position as officers of the court.” Angelico v. Lehigh Valley Hosp., Inc.,

184 F.3d 268, 277 (3d Cir. 1999).

       Scheib seeks to show that the defendants here qualify as state actors by alleging

that they conspired with judges, Pennsylvania’s former attorney general, and a court

reporter. Her allegations are altogether inadequate. Scheib has claimed that Reed Smith

and Attorney Butcher, on behalf of Mellon Bank, have convinced various judges to deny

her requests to vacate the foreclosure order. However, “merely resorting to the courts

and being on the winning side of a lawsuit does not make a party a co-conspirator or a

joint actor with the judge.” Dennis v. Sparks, 449 U.S. 24, 28 (1980). Nor does the fact

that Reed Smith allegedly made campaign contributions to then-Attorney General Corbett

during a period when Scheib was writing letters of complaint to him provide “‘plausible

grounds to infer an agreement.’” Great W. Mining & Mineral Co. v. Fox Rothschild

LLP, 615 F.3d 159, 178 (3d Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 556 (2007)). Finally, while Scheib alleges that the court reporter attempted to solicit

future business from Reed Smith, this “unilateral action” on the part of the reporter does

                                             3
not plausibly suggest the existence of a conspiracy. Id. at 179. Accordingly, the District

Court did not err in dismissing Scheib’s claims under § 1983.

       Scheib’s claims under § 1985(3) fare no better. As relevant here, to state a claim

under § 1985(3), a plaintiff must show, among other things “a conspiracy” that is

“motivated by a racial or class based discriminatory animus.” Lake v. Arnold, 112 F.3d
682, 685 (3d Cir. 1997). Here, for the reasons discussed above, Scheib has failed to show

that the defendants entered into a conspiracy with the judges who have presided over her

cases, then-Attorney General Corbett, or a court reporter. See generally Startzell v. City

of Phila., 533 F.3d 183, 205 (3d Cir. 2008) (using same analysis to address conspiracy

allegations under § 1983 and § 1985(3)). Nor can Scheib show that Attorney Butcher or

her firm conspired with their client, Mellon Bank. Applying the general rule that a

corporation cannot conspire with its agents, we have held that, so long as an attorney’s

activities fall within “the scope of the attorney-client relationship,” they will not be

“susceptible to characterization as a conspiracy under section 1985.” Heffernan v.

Hunter, 189 F.3d 405, 413 (3d Cir. 1999). Here, by Scheib’s own admission, the

defendants acted only “within the scope of their employment” with Mellon Bank.

Compl. at ¶ 2. Therefore, as the District Court held, Scheib has failed to state a claim

under § 1985.1


1
  Moreover, as noted above, § 1985(3) provides relief against only conspiracies that “are
motivated by a racial or class based discriminatory animus.” Lake, 112 F.3d at 685. In
the District Court, Scheib identified herself as a member of the class of “non-lawyer pro
                                               4
       Finally, given the serious failings in Scheib’s complaint — and the fact that the

various documents Scheib has filed in this Court give no indication that she can cure its

deficiencies — we are satisfied that amendment would have been futile. The District

Court therefore did not err in dismissing the complaint without providing leave to amend.

See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

       Accordingly, we will affirm the District Court’s judgment. Scheib’s motion to

quash is denied.




se litigant[s].” Compl. at ¶ 19. That is not a cognizable class under § 1985(3). See
United Bhd. of Carpenters & Joiners of Am., Local 610 v. Scott, 463 U.S. 825, 838
(1983) (declining to “construe § 1985(3) to reach conspiracies motivated by economic or
commercial animus”); Eitel v. Holland, 787 F.2d 995, 1000 (5th Cir. 1986) (“pro se
plaintiffs do not constitute a class for whose members § 1985(3) provides a remedy”).
                                             5